THE[E,~~ORNEYGENERAI~
                      OF TEXAS
                        AUBTIN.   T-s       78711




                         November 5, 1974

The Honorable Tim Curry                        Opinion No. H-   441
Criminal District Attorney
Tarrant County                                 Re: Whether a county bail
Fort Worth, Texas 76102                        bond board may use the prior
                                               conviction of a felony as
                                               evidence in determining
                                               whether an applicant for a
                                               bail bond license satisfies
                                               the requirements of V. T. C. S.
                                               art. 2372~~3.

Dear Mr.   Curry:

        You have asked our opinion as to whether a county bail bond board
may refuse to issue a license to an applicant who was convicted of two
felonies twenty years ago. Both sentences have been completed, although
no pardon has been granted.

        Article 2372p-3 lists the requirements for obtaining a license as
a bondsman. A person who desires to obtain a license must submit an
application which, according to section 6(b) of the Act shall be

               . . . accompanied by letters of recommendation
               from three reputable persons who have known the
               applicant for a period of at least three years. Each
               letter shall recommend applicant as having a repu-
               tation of honesty, truthfulness, fair dealing, and
               competency and shall recommend that the permit
               be granted to the applicant. (emphasis added)

       Section 9(a) lists two grounds on which licenses   are to be denied.



                                     p. 2034
The Honorable Tim Curry        page 2 (H-441)




                No license may be issued to any person who:
                Q is bankrupt or insolvent; or
                (2) has had his license revoked for default upon
                a bond and has not satisfied the obligation of the
                bond.

Section 9 also provides grounds for suspension or revocation of a license.
One of these is conviction of a felony.

         Thus, although the Legislature specifically permits suspension
and revocation of licenses of bondsmen who are convicted of felonies,
there is nothing in the Act to suggest that conviction of a felony will
serve to automatically deny a license to an applicant. Had the Legis-
lature intended to include this ground as a basis for automatic denial of
a license, we believeit would have said so as it has done in other licens-
ing statutes. See e.g.,   V. T. C.S., art. 4413 (29bb); V. T. C. S., art. 4570;
Attorney General Opinion M-884 0971) ; Attorney General Opinion V-1047
0950).

       However, section 5 (g) (2) of the    Act gives the County Bail Bond
Board the power and the duty

                To conduct hearings and make determinations
                respecting,the issuance of licenses to bondsmen
                within the provisions of this Act and to issue
                licenses to those applicants who qualify under the
                terms of this Act.

        It is our opinion that section 5(g). read in conjunction with section
6(b), authorizes  the Board to investigate an applicant’s reputation of
honesty, truthfulness, fair dealing and competency.      A felony conviction
for a crime which concerns these specific character traits may be examined,
to determine whether the applicant meets the statutory requirement&

          The fact. $hat the felonies in this particular case were committed
twenty years ago raises the question of whether such convictions are too
remote to be considered by the Board, even under the standards we have
discussed above. We cannot state as a matter of law that twenty year old
COnVictiOns   are too remote to be considered by the Board     in its decision to
grant or deny a license. --But see Dillard v. State, 218 S. W. 2d 476 (Ten.


                                        p. 2035
The Honorable Tim Curry    page 3   (H-441)




Crim. 1949); Harding v. State, 208 S. W. 2d 892 (Tex. Grim. 1948); and
Perez v. State, 150 S. W. 2d 402 (Tex. Crim. 1941). cases which hold
that ‘most convictions over 10 years old must be accompanied by evidence
of lack of reformation to be admissible evidence on a character issue.

                             SUMMARY

                  An applicant’s felony conviction for a crime which
              concerns the specific character traits listed in Article
              2372p-3, section 6(b), i. e., honesty, truthfulness,
              fair dealing, and competency, may be evidence which
              the Bail Bond Board can use to determine whether the
              applicant has met the statutory requirements.    Unless
              such convictions specifically concern the above-mentioned
              characteristics and are accompanied by evidence of lack
              of reformation, conviction of felonies twenty years ago
              is too remote to be considered in determining whether
              to issue a license to an applicant.

                                               Very truly yours,




                                              Attorney General of Texas
APPSOVED:




DAVID M. KENDALL,      Chairman
Opinion Committee

lg


                                     p. 2036